Citation Nr: 0029032	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for disability due to or as 
the result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, and E. Shaw


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  That decision was affirmed in a 
February 1997 decision by the Board of Veterans' Appeals 
(Board).  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) , 
and in September 1997, the Court granted a Joint Motion for 
Remand (the Motion) and vacated the Board's decision.  In 
April 1998, the Board remanded the instant claim to the RO 
for further development.

The veteran has claimed that he is entitled to service 
connection for post-traumatic stress disorder (PTSD), hearing 
loss, and tinnitus.  He also claimed entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  By rating decision of December 1998, a TDIU was 
denied.  By rating decision of January 2000, service 
connection for PTSD was granted, and service connection for 
hearing loss and tinnitus was denied.  The claim for 
entitlement to a TDIU is still in appellate status and is 
inextricably intertwined with the issue presently on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
adjudication of the TDIU claim is deferred. 


FINDING OF FACT

There is competent medical evidence showing a nexus between 
the veteran's left shoulder dysfunction and VA surgery he 
underwent in June 1986.



CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the left upper 
extremity as a result of VA medical treatment is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left upper extremity 
as a result of VA medical treatment, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran is 
found to have presented a claim that is not inherently 
implausible, but is capable of substantiation.  

The veteran contends that VA surgery in June 1986, led to the 
total loss of use of his left arm.  Alternatively, he argues 
that if VA had performed the surgery earlier he would not 
have lost the use of his left upper extremity.  

The provisions of 38 U.S.C.A. § 1151 (West 1991) indicate 
that, if a veteran suffers an injury, or an aggravation of an 
injury, as a result of VA medical or surgical treatment, and 
the injury or aggravation results in additional disability to 
the veteran, disability compensation is awarded in the same 
manner as if the disability were service-connected.  

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  
38 U.S.C.A. § 3.358(b)(2) (1999).  

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1)(2).  

The Board notes that in this case the veteran is not required 
to show fault or negligence in VA medical treatment.  Brown 
v. Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
modified to require that an injury from VA hospitalization or 
treatment be caused by carelessness, negligence, fault or an 
unforeseeable event, before benefits may be awarded under 
section 1151, the new standard applies only to claims filed 
on or after October 1, 1997.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).  Since the veteran's appeal was pending prior to 
this date, it continues to be subject to review under the 
prior statutory language and interpretation, which is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

Thus, to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide: 1) Medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).

A March 1999 letter was received by the RO from Gilbert C. 
Evans, MD.  Dr. Evans stated, in pertinent part, that the 
veteran had no complaints regarding the function of his left 
arm prior to service; that he currently has atrophy of his 
left upper extremity; and that this dysfunction is a 
consequence of the surgery performed by VA.  This medical 
statement alone, is sufficient to well-ground the veteran's 
claim.  

The Board points out that although the claim is well 
grounded, this is a preliminary finding, and no determination 
as to the merits of this claim will be provided in the 
present decision.  


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the left upper 
extremity as a result of VA medical treatment is, well 
grounded.  


REMAND

The instant claim has been found to be well grounded.  After 
a claim is found to be well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999).  

The veteran testified at a personal hearing before the RO in 
March 1999.  During that hearing, it was noted that there 
were three volumes of evidence and when the claim was sent to 
the Board in September 2000, there was only one volume.  If 
there are additional files, to include hospital record files, 
the evidence contained therein could be pertinent to the 
instant claim.  The RO should attempt to retrieve the other 
two volumes, and review them in connection with the instant 
claim.  

Further, the veteran has maintained on several occasions that 
his VA examiner, Dr. Toneyman, who is now in private practice 
in Jonesboro, Arkansas, told his ex-wife that he should have 
had surgery when he initially had a myelogram of his left 
upper extremity.  It was maintained that Dr. Toneyman 
indicated that had the surgery been performed at that time, 
the progression of left extremity disability could have been 
stopped.  The Joint Motion for Remand indicated that 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 38 U.S.C.A. 
§ 5103(a) imposes an obligation on the Secretary to advise 
the claimant of the evidence necessary to complete the 
application.  In April 1998, the Board remanded the instant 
claim to the RO in an attempt to provide the veteran an 
opportunity to obtain the written opinion from Dr. Toneyman 
concerning whether it is at least as likely as not that any 
current left arm disorder was caused or aggravated by medical 
care provided or withheld by VA in the 1980's.  

Finally, in contrast to the situation presented to the Board 
in April 1998, this claim is, as noted above, well grounded.  
As such, the Board finds that adjudication of the merits of 
this case would be aided by affording the veteran an 
examination conducted by a VA physician.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:  

1.  The RO should locate the two other 
volumes of evidence and all medical 
records pertaining to the June 1986 
surgery, and associate these with the 
existing claims folder.  If any record 
specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.

2.  Then, the RO should schedule the 
veteran for VA orthopedic and neurology 
examinations of his left upper extremity.  
All medical records must be made 
available to the examiners prior to the 
examination, and the examiners are 
requested to review all of the evidence 
in conjunction with the examinations.  
All necessary tests and studies, 
including x-rays of the left upper 
extremity, should be performed.  Based on 
a review of all of the evidence and the 
clinical findings, the examiners are 
requested to offer their opinions as to 
whether it is at least as likely as not 
that the veteran incurred additional 
disability of the left upper extremity as 
a result of his June 1986 VA surgery.  
They are also asked to provide comments 
on Dr. Evans statements.  If additional 
disability is identified, the examiners 
should provide information regarding its 
nature and extent.  If the examiners do 
not find that there is additional 
disability as a result of the surgery, 
they should be asked, in the alternative, 
to offer opinions as to whether it is at 
least as likely as not that a delay in 
surgery by VA caused additional 
disability of the left upper extremity.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  The RO should then review the 
examiners reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the reports should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disability of the left upper extremity as 
a result of VA medical treatment.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



